



Exhibit 10.3

SEPARATION AGREEMENT
This Separation Agreement (“Agreement”) is made between Dennis R. Vigneau
(“Employee”) and Kemper Corporate Services, Inc., for itself and on behalf of
all of its affiliates (collectively, “Employer”), on the date last written
below.
BACKGROUND
Employee is currently employed by Employer and, among other things, is the
Senior Vice President and Chief Financial Officer of Employer’s parent company,
Kemper Corporation. Employer does not provide severance pay on the termination
of employment as a matter of right or entitlement. Severance pay is a benefit
provided solely at Employer’s discretion under appropriate circumstances and
only when Employer receives a signed release of claims before payments begin.
In consideration of Employee’s cooperation and assistance in the transition of
his responsibilities, Employer has determined that it is appropriate to provide
severance pay to Employee and Employee wishes to take advantage of that benefit.
Employee and Employer now wish to specifically describe Employee’s severance
benefits and the parties’ respective rights and obligations.
TERMS AND CONDITIONS
In consideration of their mutual promises and undertakings described below,
Employee and Employer agree as follows:
1. Employment Responsibilities End. Employee’s employment by Employer shall end
at the close of business on March 15, 2013 (“Termination Date”). Employee agrees
that Employee has been paid all wages, benefits, and other compensation owed to
Employee by Employer through the Termination Date, subject to the obligation of
Employer for the payment of: (i) salary at Employee’s current base rate through
the Termination Date, (ii) expense reimbursement reports that are outstanding on
the date hereof or which are submitted hereafter pursuant to Section 15, and
(iii) all paid time off (PTO), if any, that will be accrued but unpaid on the
Termination Date. Any such accrued and unpaid PTO will be paid to Employee no
later than the next regularly scheduled payday after the Termination Date.
Employee agrees that Employee is not entitled to any additional or future
compensation or benefits arising out of Employee’s employment with Employer,
except for such compensation or benefits, if any, arising under the retirement,
welfare benefits, bonus and equity compensation plans of Kemper Corporation to
which Employee may be entitled by virtue of Employee’s employment with Employer,
subject in all cases to the terms and conditions of the plans and agreements
governing such compensation and benefits. Without limitation to the above,
Employee acknowledges and agrees that Employee is not entitled to any severance
pay pursuant to the Kemper Corporation Employee General Severance Pay Plan.


2. Severance Payment. A cash severance payment in the gross total amount of five
hundred seventy thousand dollars ($570,000) will be paid in a lump sum to
Employee provided that all of

- 1 -    

--------------------------------------------------------------------------------





Exhibit 10.3

the following conditions have occurred: (a) Employee signs this Agreement and
returns it to Employer by March 18, 2013, (b) Employee submits a signed
resignation in the form of Attachment A hereto, such resignation to be effective
as of the close of business on March 15, 2013, (c) the seven-day revocation
period has passed without revocation of this Agreement, (d) Employee has
executed and returned the Acknowledgment Form (Attachment B hereto) to Employer
confirming Employee’s decision not to revoke this Agreement, and (e) Employee
has returned all company property to Employer. Employee acknowledges and agrees
that the severance payment: (i) shall not be deemed “compensation” for purposes
of any of Employer’s qualified retirement plans or other benefit programs and
payment of the severance payment does not entitle Employee to any retirement
plan contributions by Employer for Employee’s benefit or account, and (ii) is in
full satisfaction of Employee’s annual incentive award for 2013 under the Kemper
Corporation 2011 Performance Incentive Plan. Employee further acknowledges and
agrees that the termination of Employee’s employment will result in the
forfeiture of all amounts potentially payable to Employee under multi-year
incentive awards granted to Employee in 2011, 2012 and 2013 under the Kemper
Corporation 2011 Performance Incentive Plan, in accordance with Section 6.4(a)
of such Plan and the agreements governing such awards to which Employee is a
party.
If Employee elects to continue health and dental insurance coverage under COBRA,
he will be charged for the employee portion of the then-current group health
plan rates for individual or family coverage, as applicable during the months in
which he elects to maintain coverage. Such continuation coverage will end on the
earlier of the date Employee first becomes eligible for health insurance
coverage with a subsequent employer or the date Employee is no longer eligible
for COBRA coverage under applicable COBRA rules. If this agreement to provide
COBRA benefits to Employee raises any compliance issues or impositions of
penalties under any non-discrimination rules that have been issued or are issued
in the future pursuant to the Patient Protection and Affordable Care Act
(PPACA), the parties agree to modify this Agreement so that it complies with the
terms of those non-discrimination rules without impairing the economic benefit
to Employee of this provision.
3. Outplacement Services. Upon return of the signed Agreement and Attachments A
and B to the Employer, Employer agrees to provide at its cost up to 12 months of
outplacement services for Employee through DBM or, if Employee elects to obtain
outplacement services from another firm of Employee’s choosing, then up to
thirty thousand dollars ($30,000.00) worth of services from such firm, provided
in either case that Employee has commenced utilization of the outplacement
services within three months of the date he executes this Agreement.
4. Unemployment Claims. Employer expressly agrees that the release language in
Section 6 below shall not prevent Employee from applying for unemployment
benefits to which Employee may be entitled under applicable law.





- 2 -    

--------------------------------------------------------------------------------





Exhibit 10.3

5.    Non-Solicitation of Employees, Confidentiality, Good Behavior and Return
of Property.
(a) Employee Agrees that he shall not for a period of twelve (12) months
immediately following the Termination Date, solicit, induce, entice, or in any
manner encourage any person then employed by Employer to leave the employ of
Employer. This prohibition applies only to employees with whom Employee had
material contact pursuant to Employee’s duties during the period of twelve (12)
months immediately preceding the Termination Date and includes, without
limitation, all officers of Kemper Corporation. For purposes of this Agreement,
“Material Contact” means interaction between Employee and another employee of
Employer: (i) with whom Employee ·actually dealt, or (ii) whose employment or
dealings with Employer or services for Employer were handled, coordinated,
managed, or supervised by Employee. If Employee breaches the terms of this
Section 5(a), he will be liable for any attorneys’ fees incurred by Employer in
seeking the enforcement of this Section 5(a) and will forfeit his right to
continued health insurance coverage at the employee (or family) non-COBRA rate
as described in Section 2. Notwithstanding the foregoing sentence, Employer will
also have the right to obtain any other legal and equitable relief to which it
might be entitled for any breach of this Agreement, including Section 5(a).
(b) Employee agrees not to disclose, communicate, use to the detriment of
Employer or for Employee’s own benefit or the benefit of any other person, or
misuse in any way any confidential information or trade secrets of Employer.
(c) Employee agrees to return to Employer all Employer credit cards,
identification cards, access cards and keys to Employer’s properties or
facilities that Employee may have in his possession. Employee shall return any
and all Employer confidential files and all Employer confidential and
proprietary information that Employee may have in his possession. Employee shall
return any and all of Employer’s property, including but not limited to,
computer equipment, peripherals, printers, and company vehicles. Employer agrees
that Employee may retain the Employer’s cellular phone, including stored
contacts, but subject to the removal of all Employer data, that he used during
the course of his employment immediately prior to the Termination Date. Employer
further agrees that Employee may retain the phone number assigned to the
cellular phone number which is assigned to the Employer. Employee will be
responsible for taking all necessary steps to transfer such number to an account
in his name and will be responsible for all costs of maintaining service for
such phone number after the Termination Date and Employer agrees to reasonably
cooperate with Employee in connection with such steps.
6. Consideration to Employer - Release of Claims and Agreement Not to Sue.
Except as stated below, Employee hereby forever releases, discharges and holds
harmless Employer and its respective parent company, subsidiaries, affiliates,
predecessors, successors and assigns, and their officers, directors,
shareholders, principals, employees, insurers, and agents from any claim or
cause of action whatsoever which Employee either has or may have against
Employer resulting from or arising out of or related to Employee’s employment by
Employer, or the termination of that employment, including any claims or causes
of action Employee has or may have pursuant to the Age Discrimination in
Employment Act, 29 USC Section 621 et seq.; the Older Workers

- 3 -    

--------------------------------------------------------------------------------





Exhibit 10.3

Benefit Protection Act of 1990; Title VII of the Civil Rights Act of 1964, as
amended by the Civil Rights Act of 1991, 42 USC Sec. 2000(e); the Americans with
Disabilities Act, 42 USC Sec. 12101; the Rehabilitation Act of 1973, 29 USC Sec.
701; the Family and Medical Leave Act of 1993, 29 USC Sec. 2618; 775
Ill.Comp.Stat.Ann. 5/1-103, 5/2-102, 5/2-103, 5/2-104, and 56 Ill. Adm. Code
5210.110; Employer Retirement Income Security Act of 1974, 29 USC 1001 et seq.;
and any other law or regulation of any local, state or federal jurisdiction.
This release does not apply to any claims or rights that may arise after the
date that Employee signs this Agreement, or relate to the consideration for this
Agreement, vested rights under the Employer’s employee benefit plans as
applicable on the date Employee signs this Agreement, or any claims that the
controlling law clearly states may not be released by private agreement.
Furthermore, this release does not waive any rights Employee might have to
indemnification as a corporate officer pursuant to Kemper Corporation’s
certificate of incorporation and bylaws, applicable benefit plan documents, or
by applicable statutory or common law.
Subject to the terms and conditions of the Arbitration Agreement, dated October
18, 2010, between Employer and Employee (which shall continue in full force and
effect), nothing in this Agreement shall be construed to prohibit Employee from
filing a charge with or participating in any investigation or proceeding
conducted by the Equal Employment Opportunity Commission (EEOC), National Labor
Relations Board (NLRB), or a comparable state or local agency, or participating
in any investigation or proceeding conducted by such administrative agency.
Notwithstanding the foregoing, Employee agrees to waive his right to recover
monetary damages in any charge, complaint, or arbitration filed by Employee or
by anyone else on his behalf. On the date of this Agreement, Employee represents
and warrants that Employee has no claims, complaints, charges, or other
proceedings pending with any administrative agency, commission or other forum
relating directly or indirectly to Employee’s employment with Employer, or if
Employee does have such a charge pending, he understands that such a claim,
complaint, or charge will not result in any monetary benefit to Employee due to
acceptance of consideration for signing this release.
Other than an action for breach of this Agreement, Employee expressly
acknowledges that if Employee files any claim or arbitration, or causes or aids
any claim or arbitration to be filed on Employee’s behalf, regarding any matter
described in this Agreement, Employer may be entitled to recover from Employee
some or all money paid under this Agreement, plus attorneys’ fees and costs
incurred in defending against such action, to the extent permitted by law.
7. No Admission of Liability. Nothing in this Agreement shall be construed to be
an admission of liability by Employer and its respective parent company,
subsidiaries, affiliates, predecessors, successors and assigns, and their
officers, directors, shareholders, principals, employees, insurers, and agents
for any alleged violation of any of Employee’s statutory rights or any common
law duty imposed upon Employer.

- 4 -    

--------------------------------------------------------------------------------





Exhibit 10.3

8. Adequate Consideration. Employee agrees that the consideration provided for
this Agreement is above and beyond any amounts already owed to Employee and is
adequate consideration for all promises and releases contained in this
Agreement.
9. Non-waiver. The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach of the same or any other provision of this Agreement.
10. Notices. Any notices required or permitted to be given under this Agreement
shall be sufficient if in writing and personally delivered or sent by a
recognized overnight courier service to Employee’s residence as last shown on
Employer’s employment records, in the case of Employee, or to Kemper Corporate
Services, Inc., Attn: Donald G. Southwell, President, One East Wacker Drive,
Suite 1000, Chicago, Illinois 60601, in the case of Employer.
11. Successors and Assigns. Except as otherwise provided in specific provisions
above, this Agreement shall be binding upon and inure to the benefit of
Employee, Employee’s spouse, Employee’s heirs, executors, administrators,
designated beneficiaries and upon anyone claiming under Employee or Employee’s
spouse, and shall be binding upon and inure to the benefit of Employer and its
successors and assigns. Employee warrants and represents that, except as
provided herein, no right, claim, cause of action or demand, or any part
thereof, which Employee may have arising out of or in any way related to
Employee’s employment with Employer, has been or will be assigned, granted or
transferred in any way to any other person, entity, firm or corporation, in any
manner, including by subrogation or by operation of marital property rights.
12. Severability. If a court or other body of competent jurisdiction should
determine that any term or provision of this Agreement is invalid or
unenforceable, such term or provision shall be reformed rather than voided, if
possible, in accordance with the purposes stated in this Agreement and with
applicable law, and all other terms and provisions of this Agreement shall be
deemed valid and enforceable to the extent possible.
13. Oral Agreements; Applicable Law. The parties acknowledge that there are no
oral agreements or understandings that conflict with, modify, supplement or
supersede the terms and conditions of this Agreement. This Agreement shall be
construed under the laws of the State of Illinois applicable to contracts
entered into and to be performed in the State of Illinois.
14. Representations and Warranties. By signing below, the Employee represents
and warrants that Employee has been advised in writing to consult with an
attorney before signing this Agreement, and Employee has had the opportunity to
do so if desired. Employee acknowledges that this Agreement has been delivered
to Employee on February 25, 2013 and understands that Employee has up to
twenty-one (21) days following such date to sign and return sign and return this
Agreement to Employer. Employee agrees that any changes made to this Agreement
do not restart the running of the 21-day period.

- 5 -    

--------------------------------------------------------------------------------





Exhibit 10.3

The Employee further acknowledges and understands that some portions, or all of
the payments and/or benefits described in this Agreement, are the consideration
to the Employee for waiving rights under the Age Discrimination in Employment
Act (“ADEA’’) referenced in Section 6 and for Employee’s obligations described
in Section 5.
Finally, Employee understands that Employee has the right within seven (7) days
of the signing of this Agreement to revoke Employee’s waiver of rights to claim
damages under ADEA. If Employee does revoke that waiver within the seven (7) day
period, the Agreement shall be null and void.
Any revocation must be in writing and delivered to Donald G. Southwell,
President, Kemper Corporate Services, Inc., One East Wacker Drive, Suite 1000,
Chicago, IL 60601. Any such revocation must comply with the notice provisions of
Section 10 and be delivered to Employer no later than the seventh day after
execution of this Agreement.
15. Expense Reimbursement. By no later than the Termination Date, Employee
agrees to submit an expense account form to Employer for reimbursement of
reasonable business expense items incurred on behalf of Employer prior to the
Termination Date for which Employer has not yet then paid. Upon receipt of such
expense account form, together with such supporting documentation as Employer
may reasonably require, Employer will pay Employee for business expense items so
incurred by no later than the date specified in Section 16.
16. Employee Cooperation and Assistance. Employee agrees to cooperate fully with
Employer in the defense of any lawsuits or any other types of proceedings, and
in the preparation of any response to any examination or investigation by any
government entity or agency, and with respect to any other claims or matters
(all such lawsuits, proceedings, examinations, investigation, claims and matters
being collectively referred to as “Proceedings”), arising out of or in any way
related to the policies, practices, or conduct of Employer and its affiliates
during the time Employee was employed by Employer, and shall testify fully and
truthfully in connection therewith. In addition, Employee agrees that, upon
reasonable notice, Employee will participate in such informal interviews by
counsel for Employer as may be reasonably necessary to ascertain Employee’s
knowledge concerning the facts relating to any such Proceedings, and to
cooperate with such counsel in providing testimony whether through deposition,
affidavit, or at trial in any such Proceeding. If Employee’s action is required
under this Section after 12 months from the Termination Date, Employer will
compensate Employee at an agreed-upon rate for time spent, provided Employee
submits a detailed account to Employer of his actions. In all events, Employer
will reimburse Employee for his reasonable travel, lodging and other
out-of-pocket expenses associated with his compliance with this Section 16.
Employer will make every reasonable effort to accommodate Employee’s personal
and business schedules when requesting his assistance and cooperation.
17. Compliance with Code §409A. Except for payments pursuant to Section 16, all
payments due under this Agreement will be paid no later than April 5, 2013.



- 6 -    

--------------------------------------------------------------------------------





Exhibit 10.3







Caution: This Agreement is a Release. Employer hereby advises Employee to read
it and to consult with an attorney prior to signing it.
TO EVIDENCE THEIR AGREEMENT, the parties have executed this document as of the
date last written below.
Employee                        Kemper Corporate Services, Inc.
/s/ Dennis R. Vigneau                /s/ Donald G. Southwell        
Dennis R. Vigneau                    Donald G. Southwell
                            President
Date:     3/18/13                    Date:    2/25/13            

- 7 -    

--------------------------------------------------------------------------------





Exhibit 10.3



Attachment A
Resignation
I, Dennis R. Vigneau, hereby resign, effective as of the close of business on
March 15, 2013, as an officer, director and/or member of any benefit plan
committee or trust of Kemper Corporation and each of its direct and indirect
subsidiaries and other affiliates in which I hold any such positions.




                
Date:                     , 2013





- 8 -    

--------------------------------------------------------------------------------





Exhibit 10.3

Attachment B
Seven Day Right to Revocation
Acknowledgment Form
I, Dennis R. Vigneau, hereby acknowledge that Kemper Corporate Services, Inc.
tendered a Separation Agreement offer which I voluntarily agreed to accept on
         , 2013, a date at least seven days prior to today’s date.
I certify that seven calendar days have elapsed since my voluntary acceptance of
this above-referenced offer (i.e. seven days have elapsed since the above date),
and that I have voluntarily chosen not to revoke my acceptance of the
above-referenced Separation Agreement.
Signed this     day of              2013.
                    

- 9 -    